Citation Nr: 1524393	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine (a lumbar spine disability).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1990 to March 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for DJD of the lumbar spine, initially assigning a noncompensable (0 percent) disability rating.  An April 2012 rating decision assigned a 10 percent rating for lumbar spine DJD for the entire initial rating period on appeal from April 1, 2010.  Although a higher initial disability rating has been assigned for the lumbar spine disability for the entire appeal period, as reflected in the April 2012 rating decision, the issue remains in appellate status as the maximum possible rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In January 2014 and November 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain additional VA treatment records and to afford the Veteran a VA examination to help determine the nature and extent of the service-connected lumbar spine disability.  The VA treatment records were associated with the claims file and the examination was performed, so the Board finds that the AOJ substantially complied with the January 2014 and November 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record reflects that a September 2014 rating decision granted service connection for bilateral lower extremity radiculopathy associated with the service-connected lumbar spine disability, initially assigning 10 percent ratings for each lower extremity from August 15, 2014.  While the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) specifies that neurologic manifestations of a lumbar spine disability should be considered when rating a lumbar spine disability, the resulting neurological disorder, if any, is considered a separate disability with separate symptomatology that is separately rated under the appropriate neurologic diagnostic code (DC).  38 C.F.R. § 4.71a, General Rating Formula Note (1).  The Veteran has not disagreed with the effective date for the 10 percent rating assigned for each lower extremity.  Because the September 2014 rating decision is not yet final, the Veteran can file a notice of disagreement with September 2014 rating decision with respect to the effective date or the rating assigned for the bilateral lower extremity radiculopathy if he wishes to do so.  Because a separate disability rating has been assigned for the neurologic manifestations of the lumbar spine disability, the Board need not address such neurologic manifestations in this decision rating the lumbar spine disability.


FINDINGS OF FACT

1. For the entire initial rating period from April 1, 2010, the lumbar spine disability has been manifested by DJD of the lumbar spine, forward flexion of 45 degrees, and a combined range of motion of the lumbar spine of 120 degrees, to include as due to pain, muscle spasm, and stiffness, and during flare-ups. 

2. For the entire initial rating period from April 1, 2010, the lumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

3. For the entire initial rating period from April 1, 2010, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, for DJD of the lumbar spine have been met for  the entire initial rating period from April 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and written statements by the Veteran, his spouse, and his neighbor in support of the current appeal.  

In December 2009 and August 2014, VA provided the Veteran with VA medical examinations to help determine the severity of the lumbar spine disability.  The Board finds that the December 2009 and August 2014 VA examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's lumbar spine disability supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted in this case, and finds that the severity of the Veteran's lumbar spine disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Lumbar Spine Disability Rating Analysis

Disabilities of the spine are rated under General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

In this case, the Veteran has not contended, and the evidence does not show, that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241) any time during the entire rating period on appeal.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran is in receipt of a 10 percent rating for the entire initial rating period from April 1, 2010 under DC 5242.  The Veteran contends that a higher rating is warranted because the lumbar spine disability worsened as manifested by pain with prolonged sitting or when performing common activities such as pushing a lawn mower or lifting objects.  The Veteran also stated that he has to painfully force himself to bend the back in any direction.  The Veteran reported that that he has muscle spasm in the back for which he takes muscle relaxers.  See September 2010 Notice of Disagreement (NOD); June 2012 VA Form 9 and accompanying statements by the Veteran and spouse.  

After a review of the lay and medical evidence of record, the Board finds that, for the period from April 1, 2010, the lumbar spine disability has been manifested by DJD of the lumbar spine, forward flexion of 45 degrees, and a combined range of motion of the lumbar spine of 120 degrees, to include as due to pain, muscle spasm, and stiffness, and during flare-ups, which more nearly approximates the 20 percent rating criteria under DC 5242.  See 38 C.F.R. § 4.71a.  

In August 2014, the Veteran underwent a VA examination of the spine.  Upon physical examination in August 2014, the Veteran had 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of right lateral rotation with a combined range of motion of the lumbar spine of 240 degrees.  The August 2014 VA examiner noted that there was no objective evidence of painful motion including after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  However, the August 2014 VA examiner opined that pain significantly limits functional ability when the lumbar spine is used repeatedly over a period of time and during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, the August 2014 VA examiner opined that range of motion is reduced by 20 percent to 30 percent secondary to pain, and reduced by 50 percent during flare-ups.  As such, based on the August 2014 VA examiner's findings and after taking into consideration the functional limitation due to pain and during flare-ups, the Board finds that forward flexion of the lumbar spine more nearly approximates 45 degrees and combined range of motion of the lumbar spine more nearly approximates 120 degrees.  Accordingly, based on these findings, a 20 percent disability rating is warranted.

While the August 2014 examination constitutes the first medical evidence consistent with a 20 percent rating, the Board finds that the Veteran's lumbar spine disability more nearly approximates the 20 percent rating for the entire appeal period based on the competent and credible lay evidence of record.  Specifically, the Veteran has consistently reported the same lumbar spine symptoms and resulting functional impairment throughout the initial rating period on appeal.  In various statements, the Veteran, spouse, and neighbor reported that the Veteran has chronic back pain and muscle spasm that result in limitation on prolonged standing and sitting, dressing himself, brushing his teeth, mowing the lawn, lifting simple day-to-day objects, and standing from a seated position.  See July 2010 VA Form 21-4138; September 2010 NOD; July 2012 VA Form 9; July 2012 spouse statement; July 2012 statement by D.M; August 2014 VA examination report.  The Board finds that the Veteran, spouse, and neighbor, as lay persons, are competent to provide the statements above and that such statements are credible as they are consistent with other evidence of record.  Based on the foregoing, the Board finds that a 20 percent disability rating is warranted for the entire initial rating period on appeal from April 1, 2010.  

After a review of all of the evidence, the Board finds that at no time during the initial rating period from April 1, 2010 have the criteria for a rating in excess of 
20 percent for lumbar spine DJD been met or more nearly approximated.  At no time during the initial rating period from April 1, 2010, even with consideration of limitation of motion due to pain, stiffness, and flare-ups of pain, did the lumbar spine disability manifest forward flexion of the thoracolumbar spine limited to 
30 degrees or less or favorable or favorable ankylosis of the entire thoracolumbar spine. 

Throughout the appeal period, the lumbar spine disability has been manifested by DJD of the lumbar spine, with forward flexion that more nearly approximates 45 degrees and combined range of motion of the lumbar spine that more nearly approximates 120 degrees, including due to pain, after repetitive motion, and during flare-ups.  There are specific clinical findings that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue, as well as muscle spasm of the lumbar spine that did not cause abnormal gait or abnormal spinal contour.  Additionally, there were no incapacitating episodes as a result of the lumbar spine disability.

In December 2009, the Veteran underwent a VA examination of the spine.  The Veteran reported low back pain, muscle spasm, and stiffness but no fatigue, decreased motion, weakness, or flare-ups.  The Veteran stated that he did not have incapacitating episodes or limitation to walking due to the lumbar spine disability.  Upon physical examination in December 2009, the Veteran had 90 degrees of forward flexion, 30 degrees of extension, 45 degrees of right lateral flexion, 45 degrees of left lateral flexion, 45 degrees of right lateral rotation, and 45 degrees of right lateral rotation, with a combined range of motion of the lumbar spine of 300 degrees.  The December 2009 VA examiner noted that there was no objective evidence of painful motion, including after repetitive use testing.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca, supra.  The December 2009 VA examiner opined that muscle spasm, localized tenderness, and guarding are not severe enough to cause abnormal gait or abnormal spinal contour.  The December 2009 VA examiner wrote that the Veteran does not have ankylosis of the lumbar spine.  A concurrent x-ray report showed findings of mild DJD of the lumbar spine.

As outlined above, the August 2014 VA examination range of motion measurements do not support a higher rating than 20 percent for the lumbar spine disability.  The August 2014 VA examiner wrote that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine and that there was no guarding or muscle spasm of the lumbar spine.  The August 2014 VA examiner wrote that the Veteran does not have ankylosis of the lumbar spine.  See July 2010 VA Form 21-4138.  

The Veteran has advanced that he painfully forces himself to bend the lumbar spine in any direction.  See September 2010 NOD.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain and limitation of motion in terms of approximate inches, the Board finds that the December 2009 and August 2014 VA examination reports, which include specific range of motion measurements and findings, are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or where pain starts.  

To alternatively consider the general assertion of pain with bending in all directions as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 that must be considered in determining whether a higher rating is warranted.  In this case, in granting the 20 percent rating for the lumbar spine disability, the Board has fully considered and rated the functional limitation resulting from pain and muscle spasm, to include during flare-ups.  
 
The Board has considered and weighed the Veteran's complaints of persistent low back pain, stiffness, and muscle spasm, including during flare-ups that cause the functional impairment as discussed above, as well as difficulties with prolonged sitting and standing, dressing himself, brushing his teeth, mowing the lawn, lifting simple day-to-day objects, and standing from a seated position.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the 20 percent rating under DC 5242 either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  To the extent that the Veteran has antalgic gait resulting from severe muscle spasms or guarding, such symptoms are contemplated in the 20 percent rating under DC 5242.

The weight of the evidence demonstrates that during the entire initial rating period from April 1, 2010 the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine 30 degrees or less, or unfavorable or favorable ankylosis of the lumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, DC 5242.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the initial rating period from April 1, 2010.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher 40 percent rating under DC 5242 at any time during the entire initial rating period from April 1, 2010.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board observes that the Veteran was found to have DJD of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has been rating under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher disability rating.  The December 2009 and August 2014 VA examination reports show reports by the Veteran and specific clinical finding of no IVDS and no incapacitating episodes relating to the lumbar spine disability during the 12 months prior to the respective VA examination.  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during the past 12 months, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the lumbar spine disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in DJD of the lumbar spine with painful movement, muscle spasm, and limitation of motion due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire initial rating period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the 20 percent rating.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for DJD of the lumbar spine, DJD of the right knee, benign prostatic hyperplasia, pseudofolliculitis barbae, bilateral lower extremity radiculopathy, bilateral pterygium, Raynaud's syndrome, and frostbite of the nose with residual scar.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the symptoms and functional impairment reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran as well as assertions of difficulties with prolonged sitting and standing, dressing himself, standing from a seated position, mowing the lawn, lifting simple day-to-day objects, and brushing his teeth.  The position of the spine in prolonged sitting involves a 90 degree angle of hip/leg position to the back, with the knees in a more accomodative (bent) position with the weight in a stationary position on the hips; such sitting position with knees bent involves even less back tension than straight leg raising test, and less direct support of the spine and entire upper body that is required for forward flexion testing of the spine.  Back tenderness, pain, and even spasm or weakness of fatigability, if present, that may be associated with the reported activities of prolonged standing, prolonged sitting, or prolonged walking are part of the schedular rating criteria that are applied in rating back disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell.  The specific acts of bending or twisting of the back that may be required to dress oneself, the minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, not the back), slight forward flexion movement required to push or walk behind a mower, the slight lateral or twisting movements required for mowing, and lifting day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  For this reason, not all of the symptoms and limitations reported to be associated with the back disability necessarily involve usage or motion of the back, while others suggest limitations of flexion or limitations of various other movements of the back that are specifically part of the schedular rating criteria, namely, extension, lateral flexion, and rotation of the spine.  See Note (2) and Plate V.  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the 20 percent rating under DC 5242 either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  As for functional impairment with brushing the teeth, such impairment does not usually involve using the lumbar spine in bending, and mostly involve usage of the shoulder and arm.  To the extent that brushing the teeth requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  To the extent that brushing the teeth causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  The schedular 

rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  In the absence of exceptional factors associated with the service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  The record reflects that the Veteran currently works as a planning and operation specialist with the Department of Defense.  See May 2015 VA PTSD examination report.  The August 2014 VA examiner noted that the lumbar spine disability impacts the Veteran's ability to work in that the Veteran cannot sit or stand for prolonged periods of time.  However, neither the Veteran nor the August 2014 VA examiner indicated that the Veteran is unemployable due to service-connected disabilities. 

Therefore, the record reflects that the Veteran is currently working with some limitation prolonged sitting and standing.  As stated above, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  As such, the Veteran is already being compensated for any difficulties at 

work resulting from the service-connected disabilities.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a claim for a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

A disability rating of 20 percent, but no higher, for the entire initial rating period on appeal from April 1, 2010, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


